Citation Nr: 1412843	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied the benefit sought on appeal.

In a July 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for tinnitus, and remanded the claim for further evidentiary development.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss.

2.  The evidence supports a finding that the Veteran's tinnitus is at least as likely as not permanently aggravated by his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus as secondary to the service-connected bilateral hearing loss.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.


I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
 
Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the non-service-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

Additionally, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability above the established baseline severity of disability existing before aggravation.  Id.  


II.  Analysis

The Veteran has specifically contended that his tinnitus developed as secondary to his service-connected bilateral hearing loss.  

The Veteran clearly meets the current disability requirement for tinnitus.  His tinnitus was addressed in multiple VA examination reports, and he is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The evidence of record additionally supports a finding that the Veteran's tinnitus has been permanently aggravated by his service-connected bilateral hearing loss.  In this regard, a requested medical expert opinion from a healthcare professional in VA's Veterans Health Administration (VHA) concluded that the Veteran's tinnitus was at least as likely as not aggravated by his bilateral hearing loss.  See 38 C.F.R. § 20.901(a) (2013).  In reaching this conclusion, the VHA specialist noted that the Veteran's tinnitus was found to have become constant by the time of an August 2012 VA examination report, and that medical literature supported a finding that tinnitus was aggravated by hearing loss. 

Based on the VHA specialist's adequate opinion, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's tinnitus is permanently aggravated by his service-connected bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).

While the evidence of record supports a finding of aggravation of tinnitus by hearing loss, the evidence, including the VHA specialist's opinion, does not support a finding that the Veteran's tinnitus was directly incurred during or as a result of his service.  Multiple VA examination reports noted the Veteran's gradual onset of tinnitus many years after service and have concluded that his tinnitus was not caused by service.  The reports have generally pointed to the onset time of tinnitus being significantly delayed after the Veteran's separation from service.  The same evidence of record fails to support a finding that the Veteran's tinnitus was caused by his hearing loss.  Notably, the VHA specialist opined that in this case, medical literature did not support the conclusion that the Veteran's tinnitus was caused by his hearing loss.

Based on the foregoing, the Board finds that all elements of service connection for tinnitus, as secondary to service-connected bilateral hearing loss, have been met.  38 C.F.R. § 3.310 (2013).  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for tinnitus is granted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this determination, the Board notes that in cases of aggravation of a non-service-connected disability by a service-connected disability, a claimant shall be compensated for the degree of disability in excess of the degree of disability existing prior to aggravation.  See 38 C.F.R. § 3.310(b) (2013).  In the present case, the Board will consider the severity of the Veteran's tinnitus at the time of his initial July 2005 VA examination, which noted that the Veteran's tinnitus was infrequent and could be considered normal, as the baseline severity of tinnitus before aggravation by hearing loss.  The later, August 2012, VA examination report noted the Veteran's contentions of constant tinnitus.  


ORDER

Service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


